DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
The amendments and arguments filed Feb 3, 2021 are persuasive and the rejections in the previous Action are withdrawn.

Allowable Subject Matter
Claim 1, 5, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
 US 2012/0263456 (Tanaka) is the closest art of record and teaches a digital coherent receiver for receiving an optical multiplexed signal in which a plurality of channel signals are multiplexed (FIG. 6: receiver 4; FIG. 2 shows the transmitter 3 produces multiplexed signals; see also [0047], [0059]), comprising: a chromatic dispersion compensator configured to change chromatic dispersion of the optical multiplexed signal (FIG. 6: chromatic dispersion adder 41; [0086]: “The controller 42 controls the chromatic dispersion amount of the chromatic dispersion adder 41 in accordance with the chromatic dispersion amount detected by the chromatic dispersion compensator 33.”); a skew compensator configured to adjust a skew among the 
Tanaka teaches to measure signal quality and using this to change the chromatic dispersion and skew.  The operation of chromatic dispersion and skew compensation are generally described in Tanaka at [0086]:
[0086] The controller 42 controls the chromatic dispersion amount of the chromatic dispersion adder 41 in accordance with the chromatic dispersion amount detected by the chromatic dispersion compensator 33. In addition, the controller 42 controls the skew suppression in the Tx inter-channel delay controller 14 and/or the Rx inter-channel delay controller 32 based on the Q factor obtained by the signal quality detector 34.
See also [0080] regarding additional description of the controller 32:
[0080] The Rx inter-channel delay controller 32 is realized by providing a digital filter for each channel (XI, XQ, YI, YQ). In this case, tap coefficients of each digital filter is determined in accordance with a command from the controller 42. The configuration and the operation of the digital filters realizing the Rx inter-channel delay controller 32 are described in, for example, Japanese Laid-Open Patent Publication No. 2010-193204. The Rx inter-channel delay controller 32 may be disposed on an input side of the digital signal processor 25. The Rx inter-channel delay controller 32 may be realized by a phase shifter that shifts a phase of an analog signal of each channel (XI, XQ, YI, YQ). In this case, a phase shift amount of each phase shifter is determined in accordance with the command from the controller 42. The Rx inter-channel delay controller 32 may control a delay time on a digital signal or may control a delay time on an analog signal.
US 2010/0209121 (Tanimura) teaches known coherent optical receiver designs, including an optical hybrid 2, LO 2a, O/E converters 3, ADCs 5, and signal processor 17 receiving feedback on signal quality at Q-monitor 17a and determining phase control at unit 17b to control the phase of phase controllers 6c.  FIG. 6 illustrates the operation of the receiver and compensation of skew by the determining unit 17b.  See, for example, [0081]-[0091] which discusses a feedback loop monitoring the Q value and adjusting the phase controllers 6c, but does not teach to sequentially change the quantity of delay of one of the channel signals HI and HQ on the polarization H and the quantity of delay of one of channel signals VI and VQ on the polarization V in the skew adjuster section 601 as taught in the present application at [0028] when defining “optimum value”.  
US 2011/0097085 (“Oda”) teaches to use a PBS to split with 90 degree hybrids in a coherent optical receiver.  See, for example, FIG. 6 which illustrates a coherent optical receiver including a PBS 41 splitting the input signal, a PBS 42 splitting the LO signal, 90 degree hybrid 43, O/E converters 44 producing I and Q signals for orthogonal polarization components.  
US 2012/0069854 (Suzuki) teaches known coherent optical receiver designs, including a PBS 110 for separating polarization components of the multiplexed signal, a LO 130, 90 degree hybrid 120, O/E converters 140, ADCs 150, and signal processor 160 (e.g., see FIG. 1).  This is the general structure taught in the present application.  
US 7,522,842 (McNicol
US 2008/0152361 (“Chen”) at FIG. 1B teaches a coherent optical receiver including a mixer (optical hybrid OH) with two input ports (left side of OH) receiving a modulated optical carrier 12 and a local oscillator 18, and four output ports (right side of OH), and four pairs of differential photodiodes 34A, 34B, 34C, 34D connected to the output ports for converting the optical signals to electrical signals.  It also teaches splitters (polarization splitters 20).  
US 2004/0114939 (“Taylor”) at FIG. 3B teaches a coherent optical receiver including a mixer (hybrid 72) with two input ports (left side of hybrid 72) receiving the data signal “signal” and a LO 56, and four output ports (right side of hybrid 72), and four photodectors connected to the output ports for converting the optical signals to electrical signals.  FIG. 4A illustrates a similar embodiment with two PDs 96.  See also the embodiments in FIGS. 3A, 4B, 5, and 6.
US 2012/0213532 (“Hironishi”) at FIG. 2A teaches a coherent optical receiver including a mixer (collectively the optical hybrids 221, 222) with more than two input ports (left side of hybrids) receiving the modulated signal and the LO 212, and four output ports (right side of hybrids), and four photodiodes 231-234 connected to the output ports for converting the optical signals to electrical signals.  It also teaches splitters 211, 215.  
US 2012/0288286 (“Houtsma”) at FIG. 1 teaches a coherent optical receiver including a mixer (collectively the mixers 130) with more than two input ports (left side) receiving the modulated signal 102 and a LO 110, and four output ports (right side), and four photodiodes 134 connected to the output ports for converting the optical signals to electrical signals.  It also teaches splitters (left side before the mixers).  
US 2010/0021179 (Kikuchi) teaches to calculate chromatic dispersion.  See [0059]:
[0059] … in the case where the optical field receiver and the optical multilevel signal receiver of the present invention are arranged in association with optical transmission equipment configuring an optical network, the total quantity of chromatic dispersion of the optical fiber along the optical signal path is calculated by a control terminal connected to the optical network. 

[0154] When the parameter i is equal to or less than N, the node controller 221A calculates a total of chromatic dispersion quantity Di of the whole optical fiber along the receiving optical transmission line (a downstream optical transmission line in the case of the node controller 221-1) from the chromatic dispersion quantity of each optical fiber corresponding to the wavelength .lamda.i of the i-th channel indicated by the chromatic dispersion quantity data table (step 603). 
…
 [0157] In the optical network using the optical add-drop multiplexers or optical cross-connects, there is possibility that the optical signal path is dynamically changed. In the eleventh embodiment, when the optical signal path is changed, the dispersion compensation quantity in the optical receiver 200 affected by the path change is optimized by the control console 231 connected to the optical add-drop multiplexer 230-1. Reference numeral 222 represents a database 222 that records the chromatic dispersion value for each wavelength over the whole optical fiber composing the network. When the optical signal path is changed, the control console 231 accesses the database 222 to calculate a total chromatic dispersion value according to a new optical signal path and a wavelength being used, and delivers the calculated total chromatic dispersion value, as the chromatic compensation quantity, to the optical receiver 200 (200-1 to 200-3) connected to the optical add drop multiplexer (230-2 to 230-4) that is an end of the new path, via a network.
US 2011/0200339 (Komaki) teaches to calculate chromatic dispersion.  At [0006] it teaches several known ways to estimate CD, including based on the distance and characteristics of the optical fiber, minimizing error corrections, and by using clock signals.
(1) The chromatic dispersion is estimated based on the distance of a transmission path and a characteristic of an optical fiber. In this method, however, there is a large margin of error in the estimation. Therefore the chromatic dispersion may not be sufficiently compensated. (2) In the error correction procedure for demodulated signals, the amount of chromatic dispersion compensation is determined so that the number of error corrections is minimized. However, since this method is performed after all operations of the optical receiver (including frame synchronization) are terminated, the estimation time becomes longer. For that reason, transmission systems that have their optical paths switched at the time of failure, for example, may experience a delay in system recovery. (3) The amount of chromatic dispersion compensation is estimated by using clock signals recovered by an analog clock recovery circuit. However, since residual dispersion is greater in analog regions, it is difficult to accurately estimate the amount of chromatic dispersion
Komaki identifies shortcomings with each of these methods.  In place of these approaches, it teaches to estimate CD based on timing differences between ideal sampling timing and the actual sampling timing:
[0047] The chromatic dispersion compensation amount is calculated by the chromatic dispersion compensation amount setting unit 49 when the optical receiver 1 starts a receiving operation and when optical paths that transmit optical signal to be received by the optical receiver 1 are switched. The waveform distortion compensator 41 determines tap coefficients of the FIR filter in accordance with the calculated chromatic dispersion compensation amount. Afterwards, the waveform distortion compensator 41 executes a FIR filter operation while maintaining the tap coefficients until a new chromatic dispersion compensation amount is calculated. However, in addition to the above timing, the digital signal processor 40 may calculate a new chromatic dispersion compensation amount and updates the tap coefficients of the FIR filter at certain time interval or in response to an instruction from a network administrator. 

[0048] The sampling phase detector 42 generates phase information indicating the sampling phase of the A/D converter unit 20. The sampling phase (or phase information) represents a timing difference between an ideal sampling timing and the actual sampling timing of the symbol phase of the transmitted signal data in the A/D converter unit 20. 
See also FIG. 4 which illustrates phase information vs phase shift for a case with proper CD compensation and improper CD compensation.  See also [0064]:
[0064] In the optical receiver with the above configuration, the amount of chromatic dispersion compensation that determines the tap coefficients of the FIR filter of the waveform distortion compensator 41 is calculated based on the phase information u obtained by the sampling phase detector 42. Here, the phase information u is dependent on the degree of error in the chromatic dispersion compensation as well as being dependent on the amount of the sampling phase shift, as illustrated in FIG. 4. More specifically, if the chromatic dispersion is compensated accurately, the fluctuation range of the phase information u is large with respect to the changes in the amount of the sampling phase shift. Meanwhile, when the chromatic dispersion is not properly compensated, the fluctuation range of the phase information u is small with respect to the changes in the amount of sampling phase shift, as illustrated with a broken line in FIG. 4. 
US 2010/0189445 (Nakashima) teaches that it was known to calculate chromatic dispersion based on BER.  See, for example, [0008]:
[0008]  In the transmission system of another related art, a receiver estimates the chromatic dispersion of a transmission line by monitoring a bit error rate, and feeds back the estimation result to a transmitter. The transmitter has a function (pre-distortion function) to add, to a transmission signal, a waveform distortion for compensating for the chromatic dispersion of the transmission line on the basis of a notification made from the receiver. The configuration of the other related art is described, for example, in D. McGhan, "Electronic Dispersion Compensation", OFC 2006, OWK1, 2006.
US 2007/0092259 (Bontu) teaches chromatic dispersion calculation using training loops.  See [0042]:
[0042] … Thus, for example, a low-speed training loop can be used to calculate updated filter coefficients which primarily compensate chromatic dispersion, as described above, with an update interval on the order of minutes. At the same time, a high speed training loop is used to calculate filter coefficients which primarily compensate polarization, also as described above, with an update frequency on the order of several MHz, for example. Merging the two sets of coefficients, and then downloading the resulting "composite" coefficients to the filter block allows simultaneous compensation of both chromatic dispersion and polarization. …
US 2008/0260077 (Poirrier) teaches to detect the presence of first order chromatic dispersion “if the counting rate of a value vector having the symbols (0, x, 1) is the same as that of a value vector (1, x, 0), wherein x is the i-th symbol, and is higher than that of the value vector (0, 0, 0) or (1, 1, 1).”  See [0027].  
The paper by Sui entitled “Fast and Robust Blind Chromatic Dispersion Estimatin Using Auto Correlation of Signal Power Waveform for Digital Coherent Systems” teaches estimating chromatic dispersion.  On page 1, right col., second paragraph, it is stated that CD estimation is based on the peak value of the auto-correlation of signal power waveform:
Due to CD-induced inter-symbol interference, the auto-correlation of signal power waveform exhibits a peak whose location is analytically shown to be indicative of the accumulated CD and hence can be employed for CD estimation.
Equation 1 is the expression of the baseband signal, and at the top of page 2 the term “T” in Equation 1 is defined as the symbol period.  Equation 7 represents the calculation of optical 
The paper by Godard entitled “Passband Timing Recovery in an All-Digital Modem Receiver” teaches estimating chromatic dispersion.  This paper teaches that the prior art achieved adaptive equalization with a digital transversal filter with taps gains spaced at symbol intervals (see the Abstract).  In contrast, the paper proposes a digital timing recovery loop which operates directly on the passband received signal, particularly by adjusting the clock phase by a gradient search algorithm to maximize the energy of the receive signal.  See page 2, left col., first full paragraph:
In this paper, we present a digital timing recovery loop which operates directly on the passband received signal. Here we are motivated by the fact that passband equalization permits a better carrier tracking than baseband equalization, in that it allows removal of relatively high frequency phase jitter [11]. We propose to adjust the clock phase by a gradient search algorithm to maximize the energy of the received signal when sampled at the baud rate. This criterion is formulated and discussed in section II where it is shown that, under conditions usually encountered on actual voiceband communication channels, the prevention of spectral nulls is ensured and the sampling phase accurately approximates that which would yield minimum mean square error at the output of an infinite equalizer.
The paper by Soriano entitled “Chromatic Dispersion Estimation in Digital Coherent Receivers” teaches estimating chromatic dispersion.  FIG. 1 illustrates a coherent receiver with a CD Estimation circuit.  CD estimation is estimated from psi of the quadratic fit of the phase function.  See page 6, under Equations 15 and 16:
Given a linear phase response HAF(f), the phase [Eqn 16] only depends on the quadratic phase transfer function imposed by CD. Consequently, we can extract the according residual CD by estimating from the quadratic fit of the resulting parabolic phase function, which yields to an accurate CD estimation, only limited by the filter memory length.

The paper by Hauske entitled “Precise Robust and Least Complexity CD estimation” teaches estimating chromatic dispersion.  On page 2, first full paragraph, chromatic dispersion based on timing recovery:
It is well known that residual CD limits digital timing recovery [4]. Reversely, we can monitor a matching or non-matching CD compensation by observing the properties of the timing recovery. This leads to a highly precise and robust CD estimation with a low-complexity implementation derived from the Godard timing recovery, 'which can be described in the FD by the auto-correlation (ACF) of the received signal spectra evaluated in a bandwidth B around the clock tone (CT) at the Baud-rate /, = ± I /T (symbol duration T).
Note that “T” is the symbol duration.   
Regarding claim 1, the prior art fails to teach, in combination with other claim limitations, a change in the chromatic dispersion is set so as to make the quality sensitive to the magnitude of the skew between the plurality of channel signals.
Regarding claim 5, the prior art fails to teach, in combination with other claim limitations, a change in the chromatic dispersion is set so as to make the quality sensitive to the magnitude of the skew between the plurality of channel signals.
Regarding claim 9, the prior art fails to teach, in combination with other claim limitations, a change in the chromatic dispersion is set so as to make the quality sensitive to the magnitude of the skew between the plurality of channel signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.